UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-6718 Dreyfus Investment Grade Funds, Inc. (Exact name of Registrant as specified in charter) c/o The Dreyfus Corporation 200 Park Avenue New York, New York 10166 (Address of principal executive offices) (Zip code) Michael A. Rosenberg, Esq. 200 Park Avenue New York, New York 10166 (Name and address of agent for service) Registrant's telephone number, including area code: (212) 922-6000 Date of fiscal year end: 7/31 Date of reporting period: 4/30/2010 FORM N-Q Item 1. Schedule of Investments. STATEMENT OF INVESTMENTS Dreyfus Inflation Adjusted Securities Fund April 30, 2010 (Unaudited) Principal Bonds and Notes98.3% Amount ($) Value ($) U.S. Treasury Inflation Protected Securities: 0.63%, 4/15/13 3,629,987 a 3,730,378 1.25%, 4/14/14 1,198,232 a 1,251,779 1.38%, 7/15/18 3,025,351 a 3,108,548 1.38%, 1/15/20 1,543,511 a 1,559,307 1.63%, 1/15/15 7,206,747 a 7,616,069 1.75%, 1/15/28 2,219,153 a 2,207,711 1.88%, 7/15/15 6,535,312 a,b 7,009,632 1.88%, 7/15/19 7,455,836 a 7,900,271 2.00%, 1/15/14 6,431,504 a 6,894,270 2.00%, 7/15/14 8,860,649 a 9,535,582 2.00%, 1/15/16 6,765,046 a 7,300,966 2.00%, 1/15/26 7,962,937 a 8,279,591 2.13%, 2/15/40 2,371,876 a 2,525,120 2.38%, 1/15/17 2,047,443 a 2,255,385 2.38%, 1/15/25 3,212,625 a,b 3,504,020 2.38%, 1/15/27 1,741,095 a 1,898,201 2.50%, 7/15/16 8,548,241 a 9,513,928 2.50%, 1/15/29 5,683,485 a 6,313,107 2.63%, 7/15/17 5,574,893 a 6,260,867 3.00%, 7/15/12 9,975,227 a 10,807,540 3.38%, 1/15/12 2,441,306 a 2,618,682 3.63%, 4/15/28 7,760,230 a,b 9,891,258 3.88%, 4/15/29 3,652,023 a 4,848,916 Total Bonds and Notes (cost $121,913,712) Other Investment1.1% Shares Value ($) Registered Investment Company; Dreyfus Institutional Preferred Plus Money Market Fund (cost $1,401,000) 1,401,000 c Total Investments (cost $123,314,712) 99.4% Cash and Receivables (Net) .6% Net Assets 100.0% a Principal amount for accrual purposes is periodically adjusted based on changes in the Consumer Price Index. b Security, or portion thereof, on loan. At April 30, 2010, the total market value of the fund's securities on loan is $10,959,077 and the total market value of the collateral held by the fund is $13,693,849, consisting of U.S. Government and Agency securities valued at $13,693,849. c Investment in affiliated money market mutual fund. At April 30, 2010, the aggregate cost of investment securities for income tax purposes was $123,314,712. Net unrealized appreciation on investments was $4,917,416 of which $4,917,416 related to appreciated investment securities. Various inputs are used in determining the value of the fund's investments relating to fair value measurements. These inputs are summarized in the three broad levels listed below. Level 1 - unadjusted quoted prices in active markets for identical investments. Level 2 - other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.) Level 3 - significant unobservable inputs (including fund's own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary of the inputs used as of April 30, 2010 in valuing the fund's investments: Level 3 - Significant Level 1 -Unadjusted Level 2 - Other Significant Unobservable Assets ($) Quoted Prices Observable Inputs Inputs Total Investments in Securities: U.S. Treasury - 126,831,128 - Mutual Funds 1,401,000 - - The Financial Accounting Standards Board (FASB) Accounting Standards Codification (ASC) is the exclusive reference of authoritative U.S. generally accepted accounting principles (GAAP) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (SEC) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The fund's financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. Portfolio valuation: Investments in securities, excluding short-term investments (other than U.S.Treasury Bills), financial futures and options transactions, are valued each business day by an independent pricing service (the Service) approved by the Board of Directors. Investments for which quoted bid prices are readily available and are representative of the bid side of the market in the judgment of the Service are valued at the mean between the quoted bid prices (as obtained by the Service from dealers in such securities) and asked prices (as calculated by the Service based upon its evaluation of the market for such securities). Other investments (which constitute a majority of the portfolio securities) are valued as determined by the Service, based on methods which include consideration of: yields or prices of securities of comparable quality, coupon, maturity and type; indications as to values from dealers; and general market conditions. Restricted securities, as well as securities or other assets for which recent market quotations are not readily available, and are not valued by a pricing service approved by the Board of Directors, or are determined by the fund not to reflect accurately fair value, are valued at fair value as determined in good faith under the direction of the Board of Directors. The factors that may be considered when fair valuing a security include fundamental analytical data, the nature and duration of restrictions on disposition, an evaluation of the forces that influence the market in which the securities are purchased and sold and public trading in similar securities of the issuer or comparable issuers. Short-term investments, excluding U.S.Treasury Bills, are carried at amortized cost, which approximates value. Registered investment companies that are not traded on an exchange are valued at their net asset value. Financial futures and options, which are traded on an exchange, are valued at the last sales price on the securities exchange on which such securities are primarily traded or at the last sales price on the national securities market on each business day. Options traded over-the-counter are valued at the mean between the bid and asked price. Pursuant to a securities lending agreement with The Bank of New York Mellon, a subsidiary of BNY Mellon and an affiliate of Dreyfus, the fund may lend securities to qualified institutions. It is the funds policy that, at origination, all loans are secured by collateral of at least 102% of the value of U.S. securities loaned and 105% of the value of foreign securities loaned. Collateral equivalent to at least 100% of the market value of securities on loan is maintained at all times. Collateral is either in the form of cash, which can be invested in certain money market mutual funds managed by the Manager, U.S. Government and Agency securities or letters of credit. The fund is entitled to receive all income on securities loaned, in addition to income earned as a result of the lending transaction. Although each security loaned is fully collateralized, the fund bears the risk of delay in recovery of, or loss of rights in, the securities loaned should a borrower fail to return the securities in a timely manner. The fund adopted the provisions of ASC Topic 815 Derivatives and Hedging which requires qualitative disclosures about objectives and strategies for using derivatives, quantitative disclosures about fair value amounts of gains and losses on derivative instruments and disclosures about credit-risk-related contingent features in derivative agreements. The fund held no derivatives during the period ended May 31, 2010.These disclosures did not impact the notes to the financial statements. Additional investment related disclosures are hereby incorporated by reference to the annual and semi-annual reports previously filed with the Securities and Exchange Commission on Form N-CSR. STATEMENT OF INVESTMENTS Dreyfus Intermediate Term Income Fund April 30, 2010 (Unaudited) Coupon Maturity Principal Bonds and Notes104.5% Rate (%) Date Amount ($) Value ($) Advertising.3% Lamar Media, Gtd. Notes 6.63 8/15/15 3,493,000 a Agriculture.7% Altria Group, Gtd. Notes 9.70 11/10/18 5,100,000 6,423,516 Philip Morris International, Sr. Unscd. Notes 5.65 5/16/18 2,175,000 2,382,632 Asset-Backed Ctfs./Auto Receivables3.6% Ally Auto Receivables Trust, Ser. 2010-1, Cl. B 3.29 3/15/15 3,975,000 b 3,880,395 Americredit Automobile Receivables Trust, Ser. 2010-1, Cl. C 5.19 8/17/15 1,395,000 1,439,692 Americredit Automobile Receivables Trust, Ser. 2007-CM, Cl. A3A 5.42 5/7/12 1,145,914 1,156,441 Americredit Prime Automobile Receivables, Ser. 2007-1, Cl. B 5.35 9/9/13 70,000 72,265 Americredit Prime Automobile Receivables, Ser. 2007-1, Cl. C 5.43 2/10/14 70,000 72,363 Americredit Prime Automobile Receivables, Ser. 2007-1, Cl. E 6.96 3/8/16 6,504,306 b 6,078,411 Capital Auto Receivables Asset Trust, Ser. 2007-1, Cl. D 6.57 9/16/13 1,708,000 b 1,763,772 Capital One Auto Finance Trust, Ser. 2007-B, Cl. A3B 0.25 4/15/12 639,994 c 639,566 Carmax Auto Owner Trust, Ser. 2010-1, Cl. B 3.75 12/15/15 980,000 984,731 Chrysler Financial Lease Trust, Ser. 2010-A, Cl. C 4.49 9/16/13 2,600,000 b 2,597,911 Ford Credit Auto Owner Trust, Ser. 2006-C, Cl. C 5.47 9/15/12 340,000 356,345 Ford Credit Auto Owner Trust, Ser. 2007-B, Cl. B 5.69 11/15/12 7,205,000 7,698,060 Ford Credit Auto Owner Trust, Ser. 2007-A, Cl. D 7.05 12/15/13 5,100,000 b 5,463,354 Ford Credit Auto Owner Trust, Ser. 2006-B, Cl. D 7.12 2/15/13 1,600,000 b 1,670,092 Franklin Auto Trust, Ser. 2008-A, Cl. B 6.10 5/20/16 2,970,000 b 3,123,141 Hyundai Auto Receivables Trust, Ser. 2006-B, Cl. C 5.25 5/15/13 311,261 316,209 JP Morgan Auto Receivables Trust, Ser. 2008-A, Cl. CFTS 5.22 7/15/15 1,942,636 b 1,859,789 JPMorgan Auto Receivables Trust, Ser. 2008-A, Cl. D 5.22 7/15/15 2,658,425 b 2,672,617 Wachovia Auto Loan Owner Trust, Ser. 2007-1, Cl. C 5.45 10/22/12 1,876,000 1,930,061 Wachovia Auto Loan Owner Trust, Ser. 2007-1, Cl. D 5.65 2/20/13 1,160,000 1,200,058 Asset-Backed Ctfs./Home Equity Loans1.9% Ameriquest Mortgage Securities, Ser. 2003-11, Cl. AF6 5.14 1/25/34 751,086 c 746,882 Bayview Financial Acquisition Trust, Ser. 2005-B, Cl. 1A6 5.21 4/28/39 3,603,465 c 3,381,843 Carrington Mortgage Loan Trust, Ser. 2005-NC5, Cl. A2 0.58 10/25/35 2,738,530 c 2,606,909 Citigroup Mortgage Loan Trust, Ser. 2005-HE1, Cl. M1 0.69 5/25/35 1,161,849 c 1,144,417 Citigroup Mortgage Loan Trust, Ser. 2005-WF1, Cl. A5 5.01 11/25/34 3,667,445 c 3,135,666 CS First Boston Mortgage Securities, Ser. 2005-FIX1, Cl. A5 4.90 5/25/35 262,267 c 222,621 First Franklin Mortgage Loan Asset Backed Certificates, Ser. 2005-FF2, Cl. M1 0.66 3/25/35 2,147,895 c 2,118,929 Home Equity Asset Trust, Ser. 2005-2, Cl. M1 0.71 7/25/35 1,049,644 c 1,031,668 JP Morgan Mortgage Acquisition, Ser. 2007-CH1, Cl. AF1B 5.94 10/25/36 8,330 c 8,282 JPMorgan Mortgage Acquisition, Ser. 2006-CH2, Cl. AV2 0.31 10/25/36 1,327,979 c 1,274,493 Mastr Asset Backed Securities Trust, Ser. 2006-AM1, Cl. A2 0.39 1/25/36 551,350 c 530,777 Morgan Stanley Capital, Ser. 2004-NC1, Cl. M2 2.59 12/27/33 1,715,069 c 1,467,169 Option One Mortgage Loan Trust, Ser. 2004-2, Cl. M2 1.31 5/25/34 1,211,900 c 878,975 Residential Asset Mortgage Products, Ser. 2003-RS9, Cl. MI1 5.80 10/25/33 44,230 c 22,926 Residential Asset Securities, Ser. 2005-EMX4, Cl. A2 0.52 11/25/35 1,943,585 c 1,914,857 Securitized Asset Backed Receivables, Ser. 2004-OP2, Cl. M2 1.31 8/25/34 3,787,369 c 2,731,488 Asset-Backed Ctfs./Manufactured Housing.2% Conseco Financial, Ser. 1994-7, Cl. M1 9.25 3/15/20 522,519 526,521 Origen Manufactured Housing, Ser. 2005-B, Cl. A2 5.25 12/15/18 897,381 909,301 Origen Manufactured Housing, Ser. 2005-B, Cl. M2 6.48 1/15/37 1,745,000 1,592,998 Vanderbilt Mortgage Finance, Ser. 1999-A, Cl. 1A6 6.75 3/7/29 80,000 c 76,537 Automobiles.5% Goodyear Tire & Rubber, Gtd. Notes 8.63 12/1/11 3,004,000 3,150,445 Lear, Gtd. Bonds 7.88 3/15/18 2,235,000 2,288,081 Lear, Gtd. Notes 8.13 3/15/20 1,090,000 1,117,250 Banks5.3% BAC Capital Trust XIV, Gtd. Notes 5.63 12/31/49 6,605,000 c 4,887,700 Barclays Bank, Sr. Unscd. Notes, Ser. 1 5.00 9/22/16 1,655,000 1,717,058 Barclays Bank, Sr. Unscd. Notes 6.75 5/22/19 545,000 612,954 Barclays Bank, Sub. Notes 10.18 6/12/21 1,508,000 b 1,972,117 Citigroup, Sr. Unscd. Notes 5.50 4/11/13 9,785,000 10,340,142 Citigroup, Sr. Unscd. Notes 6.13 5/15/18 6,210,000 6,449,737 Discover Bank, Sub. Notes 7.00 4/15/20 1,750,000 1,801,255 JPMorgan Chase & Co., Sr. Unscd. Notes 6.00 1/15/18 4,790,000 5,172,711 Lloyds TSB Bank, Bank Gtd. Notes 5.80 1/13/20 6,045,000 b 6,002,026 Manufacturers & Traders Trust, Sub. Notes 5.59 12/28/20 475,000 c 444,333 Morgan Stanley, Sr. Unscd. Notes 5.30 3/1/13 1,680,000 1,778,125 Morgan Stanley, Sr. Unscd. Notes 5.75 8/31/12 1,180,000 1,255,238 NB Capital Trust IV, Gtd. Cap. Secs. 8.25 4/15/27 1,290,000 1,309,350 UBS, Sr. Unscd. Notes 3.88 1/15/15 3,100,000 3,132,101 USB Capital IX, Gtd. Notes 6.19 10/29/49 8,315,000 c 7,306,806 Wells Fargo Capital XIII, Gtd. Secs. 7.70 12/29/49 10,855,000 c 11,343,475 Building Materials.3% Masco, Sr. Unscd. Bonds 7.13 3/15/20 3,090,000 Chemicals.3% Dow Chemical, Sr. Unscd. Notes 8.55 5/15/19 2,885,000 3,531,023 Praxair, Sr. Unscd. Notes 5.25 11/15/14 110,000 121,800 Praxair, Sr. Unscd. Notes 5.38 11/1/16 45,000 49,238 Coal.2% Consol Energy, Gtd. Notes 8.00 4/1/17 1,585,000 b 1,682,081 Consol Energy, Gtd. Notes 8.25 4/1/20 1,070,000 b 1,144,900 Commercial & Professional Services1.2% Aramark, Gtd. Notes 8.50 2/1/15 2,978,000 a 3,071,063 Ceridian, Sr. Unscd. Notes 11.25 11/15/15 900,000 c 931,500 ERAC USA Finance, Gtd. Notes 5.60 5/1/15 550,000 b 585,708 ERAC USA Finance, Gtd. Notes 6.38 10/15/17 6,150,000 b 6,879,014 ERAC USA Finance, Gtd. Notes 7.00 10/15/37 220,000 b 235,337 Iron Mountain, Sr. Sub. Notes 8.38 8/15/21 3,125,000 3,316,406 Commercial Mortgage Pass-Through Ctfs.11.7% Banc of America Commercial Mortgage, Ser. 2004-6, Cl. A5 4.81 12/10/42 2,750,000 2,865,030 Banc of America Commercial Mortgage, Ser. 2007-4, Cl. A4 5.74 2/10/51 1,250,000 c 1,282,818 Bear Stearns Commercial Mortgage Securities, Ser. 2003-T12, Cl. A3 4.24 8/13/39 205,961 c 211,748 Bear Stearns Commercial Mortgage Securities, Ser. 2004-PWR5, Cl. A2 4.25 7/11/42 1,266,609 1,268,974 Bear Stearns Commercial Mortgage Securities, Ser. 2005-T18 Cl. A2 4.56 2/13/42 2,520,835 c 2,547,659 Bear Stearns Commercial Mortgage Securities, Ser. 2004-PWR5, Cl. A3 4.57 7/11/42 110,000 111,643 Bear Stearns Commercial Mortgage Securities, Ser. 2004-T14, Cl. A4 5.20 1/12/41 6,310,000 c 6,703,398 Bear Stearns Commercial Mortgage Securities, Ser. 2007-T26, Cl. A4 5.47 1/12/45 5,055,000 c 5,230,332 Bear Stearns Commercial Mortgage Securities, Ser. 2006-PW13, Cl. A3 5.52 9/11/41 35,000 36,785 Bear Stearns Commercial Mortgage Securities, Ser. 2006-PW12, Cl. AAB 5.70 9/11/38 715,000 c 775,621 Bear Stearns Commercial Mortgage Securities, Ser. 2007-T28, Cl. A4 5.74 9/11/42 6,845,000 c 7,207,146 Citigroup Commercial Mortgage Trust, Ser. 2007-C6, Cl. A4 5.70 12/10/49 2,897,000 c 2,943,120 Credit Suisse/Morgan Stanley Commercial Mortgage Certificates, Ser. 2006-HC1A, Cl. A1 0.44 5/15/23 5,148,695 b,c 5,005,932 Crown Castle Towers, Ser. 2006-1A, Cl. AFX 5.24 11/15/36 5,760,000 b 6,024,577 Crown Castle Towers, Ser. 2006-1A, Cl. B 5.36 11/15/36 4,670,000 b 4,885,634 Crown Castle Towers, Ser. 2006-1A, Cl. C 5.47 11/15/36 1,395,000 b 1,459,328 Crown Castle Towers, Ser. 2006-1A, Cl. D 5.77 11/15/36 3,325,000 b 3,483,856 Crown Castle Towers, Ser. 2006-1A, Cl. E 6.07 11/15/36 1,135,000 b 1,189,925 Crown Castle Towers, Ser. 2006-1A, Cl. F 6.65 11/15/36 2,645,000 b 2,772,269 CS First Boston Mortgage Securities, Ser. 2004-C3, Cl. A3 4.30 7/15/36 1,030,692 1,031,035 CS First Boston Mortgage Securities, Ser. 2005-C4, Cl. A2 5.02 8/15/38 50,000 49,963 CS First Boston Mortgage Securities, Ser. 2005-C4, Cl. AAB 5.07 8/15/38 3,345,000 c 3,509,331 CS First Boston Mortgage Securities, Ser. 2005-C5, Cl. A4 5.10 8/15/38 6,230,000 c 6,480,526 CS First Boston Mortgage Securities, Ser. 2001-CF2, Cl. G 6.93 2/15/34 130,000 b 128,329 First Union National Bank Commercial Mortgage, Ser. 2001-C2, Cl. A2 6.66 1/12/43 2,156,935 2,215,793 GE Capital Commercial Mortgage, Ser. 2004-C2, Cl. A4 4.89 3/10/40 6,000,000 6,238,569 GMAC Commercial Mortgage Securities, Ser. 2004-C3, Cl. A3 4.21 12/10/41 832,368 833,151 Goldman Sachs Mortgage Securities Corporation II, Ser. 2007-EOP, Cl. B 0.50 3/6/20 1,630,000 b,c 1,459,762 Goldman Sachs Mortgage Securities Corporation II, Ser. 2007-EOP, Cl. E 0.69 3/6/20 610,000 b,c 529,314 Goldman Sachs Mortgage Securities Corporation II, Ser. 2007-EOP, Cl. F 0.73 3/6/20 5,680,000 b,c 4,889,371 Goldman Sachs Mortgage Securities Corporation II, Ser. 2007-EOP, Cl. G 0.77 3/6/20 3,110,000 b,c 2,637,214 Goldman Sachs Mortgage Securities Corporation II, Ser. 2007-EOP, Cl. H 0.90 3/6/20 25,000 b,c 20,994 Goldman Sachs Mortgage Securities Corporation II, Ser. 2007-EOP, Cl. K 1.30 3/6/20 2,380,000 b,c 1,969,008 Goldman Sachs Mortgage Securities Corporation II, Ser. 2007-EOP, Cl. L 1.55 3/6/20 6,725,000 b,c 5,414,079 Greenwich Capital Commercial Funding, Ser. 2004-GG1, Cl. A7 5.32 6/10/36 650,000 c 688,017 JP Morgan Chase Commercial Mortgage Securities, Ser. 2003-CB7, Cl. A3 4.45 1/12/38 4,015,000 4,064,433 JP Morgan Chase Commercial Mortgage Securities, Ser. 2005-LDP5, Cl. A2 5.20 12/15/44 1,250,000 1,284,088 JP Morgan Chase Commercial Mortgage Securities, Ser. 2009-IWST, Cl. B 7.15 12/5/27 1,200,000 b 1,350,049 JP Morgan Chase Commercial Mortgage Securities, Ser. 2009-IWST, Cl. C 7.45 12/5/27 4,065,000 b,c 4,417,575 LB-UBS Commercial Mortgage Trust, Ser. 2004-C7, Cl. A2 3.99 10/15/29 724,452 724,514 LB-UBS Commercial Mortgage Trust, Ser. 2005-C3, Cl. A5 4.74 7/15/30 2,280,000 2,352,791 Merrill Lynch Mortgage Trust, Ser. 2003-KEY1, Cl. A2 4.44 11/12/35 1,558,290 1,563,721 Merrill Lynch Mortgage Trust, Ser. 2005-LC1, Cl. A2 5.20 1/12/44 3,299,954 c 3,336,582 Merrill Lynch Mortgage Trust, Ser. 2005-CKI1, Cl. A2 5.21 11/12/37 300,000 c 304,045 Merrill Lynch Mortgage Trust, Ser. 2005-CKI1, Cl. A6 5.23 11/12/37 4,035,000 c 4,237,452 Merrill Lynch Mortgage Trust, Ser. 2005-LC1, Cl. A4 5.29 1/12/44 1,665,000 c 1,743,534 Merrill Lynch Mortgage Trust, Ser. 2002-MW1, Cl. A3 5.40 7/12/34 450,231 460,439 Merrill Lynch/Countrywide Commercial Mortgage Trust, Ser. 2006-2, Cl. A4 5.91 6/12/46 5,485,000 c 5,816,262 Morgan Stanley Capital I, Ser. 2006-IQ12, Cl. AAB 5.33 12/15/43 100,000 106,937 Morgan Stanley Capital I, Ser. 2007-T25, Cl. A3 5.51 11/12/49 5,775,000 c 6,000,263 Morgan Stanley Capital I, Ser. 2007-T27, Cl. A4 5.65 6/11/42 7,160,000 c 7,520,821 Morgan Stanley Dean Witter Capital I, Ser. 2001-TOP3, Cl. A4 6.39 7/15/33 58,662 60,928 Morgan Stanley Dean Witter Capital I, Ser. 2001-PPM, Cl. A3 6.54 2/15/31 13,809 14,180 SBA CMBS Trust, Ser. 2006-1A, Cl. A 5.31 11/15/36 1,550,000 b 1,608,630 SBA CMBS Trust, Ser. 2006-1A, Cl. D 5.85 11/15/36 1,925,000 b 1,998,921 SBA CMBS Trust, Ser. 2006-1A, Cl. E 6.17 11/15/36 1,155,000 b 1,198,880 TIAA Seasoned Commercial Mortgage Trust, Ser. 2007-C4, Cl. A3 6.07 8/15/39 495,000 c 540,137 Wachovia Bank Commercial Mortgage Trust, Ser. 2005-C16, Cl. A2 4.38 10/15/41 943,763 961,429 Diversified Financial Services6.7% American Express, Sr. Unscd. Notes 7.25 5/20/14 5,255,000 6,018,609 Ameriprise Financial, Jr. Sub. Notes 7.52 6/1/66 3,441,000 c 3,501,218 BSKYB Finance UK, Gtd. Notes 6.50 10/15/35 2,980,000 b 3,216,371 Capital One Bank USA, Sub. Notes 8.80 7/15/19 3,490,000 4,286,669 Caterpillar Financial Services, Sr. Unscd. Notes 7.15 2/15/19 3,555,000 4,254,357 Countrywide Home Loans, Gtd. Notes, Ser. L 4.00 3/22/11 1,820,000 1,865,522 Credit Suisse Guernsey, Jr. Sub. Notes 5.86 12/29/49 2,930,000 c 2,779,837 Credit Suisse USA, Gtd. Notes 5.50 8/16/11 1,215,000 1,278,162 Discover Financial Services, Sr. Unscd. Notes 10.25 7/15/19 3,312,000 4,066,334 FCE Bank, Sr. Unscd. Notes EUR 7.13 1/16/12 1,050,000 d 1,425,985 Ford Motor Credit, Sr. Unscd. Notes 8.00 12/15/16 4,910,000 a 5,240,266 Fresenius US Finance II, Gtd. Notes 9.00 7/15/15 3,000,000 b 3,390,000 General Electric Capital, Sr. Unscd. Notes 5.25 10/19/12 1,390,000 1,498,540 General Electric Capital, Sr. Unscd. Notes 5.63 5/1/18 6,415,000 6,808,291 Harley-Davidson Funding, Gtd. Notes 5.75 12/15/14 5,980,000 b 6,133,614 Hutchison Whampoa International, Gtd. Notes 5.75 9/11/19 3,820,000 b 4,013,857 Hutchison Whampoa International, Gtd. Notes 7.63 4/9/19 1,390,000 b 1,641,205 Invesco, Gtd. Notes 5.38 2/27/13 380,000 395,073 Invesco, Gtd. Notes 5.38 12/15/14 25,000 25,511 Invesco, Gtd. Notes 5.63 4/17/12 6,510,000 6,811,771 Jefferies Group, Sr. Unscd. Notes 5.88 6/8/14 100,000 106,402 Jefferies Group, Sr. Unscd. Debs. 6.25 1/15/36 850,000 751,008 Leucadia National, Sr. Unscd. Notes 7.13 3/15/17 3,135,000 3,119,325 MBNA Capital A, Gtd. Cap. Secs., Ser. A 8.28 12/1/26 2,285,000 2,330,700 MBNA, Sr. Unscd. Notes 6.13 3/1/13 1,345,000 1,452,636 Merrill Lynch & Co., Sub. Notes 5.70 5/2/17 1,025,000 1,030,341 Merrill Lynch & Co., Sr. Unscd. Notes 6.40 8/28/17 50,000 52,564 Nisource Capital Markets, Sr. Unscd. Notes 7.86 3/27/17 105,000 116,695 Pearson Dollar Finance Two, Gtd. Notes 6.25 5/6/18 2,990,000 b 3,257,470 Reynolds Group, Sr. Scd. Notes 7.75 10/15/16 2,885,000 b 3,000,400 Electric Utilities2.7% AES, Sr. Unscd. Notes 7.75 10/15/15 3,515,000 3,602,875 AES, Sr. Unscd. Notes 8.00 10/15/17 1,485,000 1,536,975 Cleveland Electric Illuminating, Sr. Unscd. Notes 5.70 4/1/17 910,000 963,859 Commonwealth Edison, First Mortgage Bonds 6.15 9/15/17 60,000 67,193 Consolidated Edison of NY, Sr. Unscd. Debs., Ser. 06-D 5.30 12/1/16 675,000 740,946 Consumers Energy, First Mortgage Bonds 6.70 9/15/19 1,585,000 1,837,586 Duke Energy Carolinas, Sr. Unscd. Notes 5.63 11/30/12 50,000 55,176 Enel Finance International, Gtd. Bonds 6.25 9/15/17 2,965,000 b 3,187,669 Exelon Generation, Sr. Unscd. Notes 5.20 10/1/19 2,200,000 2,276,657 IPALCO Enterprises, Sr. Scd. Notes 8.63 11/14/11 140,000 c 148,750 National Grid, Sr. Unscd. Notes 6.30 8/1/16 2,802,000 3,160,118 Nevada Power, Mortgage Notes 6.50 8/1/18 2,620,000 2,932,016 Nevada Power, Mortgage Notes, Ser. R 6.75 7/1/37 395,000 441,057 NiSource Finance, Gtd. Notes 5.25 9/15/17 650,000 668,141 NiSource Finance, Gtd. Notes 6.40 3/15/18 1,530,000 1,674,790 NiSource Finance, Gtd. Notes 7.88 11/15/10 720,000 745,643 NRG Energy, Gtd. Notes 7.38 1/15/17 3,135,000 3,095,813 Pepco Holdings, Sr. Unscd. Notes 0.88 6/1/10 2,540,000 c 2,540,988 Progress Energy, Sr. Unscd. Notes 7.05 3/15/19 2,800,000 3,231,354 Sierra Pacific Power, Mortgage Notes, Ser. P 6.75 7/1/37 550,000 614,130 Entertainment.4% Ameristar Casinos, Gtd. Notes 9.25 6/1/14 1,781,000 1,878,955 Penn National Gaming, Sr. Sub. Notes 8.75 8/15/19 3,055,000 a,b 3,200,113 Environmental Control1.0% Allied Waste North America, Gtd. Notes, Ser. B 7.13 5/15/16 1,025,000 1,119,908 Republic Services, Gtd. Notes 5.50 9/15/19 3,225,000 b 3,391,929 Veolia Environnement, Sr. Unscd. Notes 5.25 6/3/13 3,820,000 4,112,050 Waste Management, Sr. Unscd. Notes 7.00 7/15/28 2,395,000 2,713,679 Waste Management, Gtd. Notes 7.38 3/11/19 925,000 1,099,806 Food & Beverages1.7% Anheuser-Busch InBev Worldwide, Gtd. Notes 8.20 1/15/39 7,330,000 b 9,704,253 Delhaize Group, Gtd. Notes 6.50 6/15/17 75,000 a 84,574 Kraft Foods, Sr. Unscd. Notes 6.00 2/11/13 165,000 182,968 Kraft Foods, Sr. Unscd. Notes 6.88 2/1/38 5,410,000 6,105,028 Stater Brothers Holdings, Gtd. Notes 7.75 4/15/15 2,318,000 2,364,360 Stater Brothers Holdings, Gtd. Notes 8.13 6/15/12 2,617,000 2,639,899 Foreign/Governmental1.8% Banco Nacional de Desenvolvimento Economico e Social, Notes 5.50 7/12/20 2,085,000 b 2,085,000 Province of Quebec Canada, Unscd. Notes 4.60 5/26/15 2,795,000 3,025,766 Republic of Korea, Sr. Unscd. Notes 7.13 4/16/19 1,500,000 1,795,773 Republic of Peru, Sr. Unscd. Bonds 6.55 3/14/37 5,605,000 5,969,325 Russian Foreign Bond, Bonds 5.00 4/29/20 6,455,000 a,b 6,350,106 United Mexican States, Sr. Unscd. Notes 5.63 1/15/17 2,910,000 3,135,525 Health Care1.6% Bausch & Lomb, Sr. Unscd. Notes 9.88 11/1/15 2,450,000 2,600,063 Biomet, Gtd. Notes 11.63 10/15/17 3,810,000 4,286,250 Community Health Systems, Gtd. Notes 8.88 7/15/15 2,995,000 3,152,238 HCA, Sr. Unscd. Notes 6.30 10/1/12 2,370,000 2,417,400 HCA, Sr. Unscd. Notes 6.75 7/15/13 2,765,000 2,820,300 HCA, Sr. Unscd. Notes 8.75 9/1/10 1,149,000 1,177,725 Quest Diagnostic, Gtd. Notes 5.75 1/30/40 3,135,000 3,057,888 Wyeth, Gtd. Notes 6.95 3/15/11 580,000 c 612,030 Manufacturing.4% Bombardier, Sr. Notes 7.75 3/15/20 1,800,000 b 1,921,500 Bombardier, Sr. Unscd. Notes 8.00 11/15/14 3,075,000 b 3,244,125 Siemens Financieringsmaatschappij, Gtd. Notes 5.75 10/17/16 100,000 b 111,265 Media5.3% CCO Holdings Capital, Gtd. Notes 7.88 4/30/18 2,590,000 b 2,648,275 Clear Channel Worldwide, Gtd. Notes 9.25 12/15/17 90,000 a,b 96,525 Clear Channel Worldwide, Gtd. Notes 9.25 12/15/17 3,065,000 b 3,298,706 Comcast, Gtd. Notes 6.30 11/15/17 2,850,000 3,163,708 Cox Communications, Sr. Unscd. Notes 6.25 6/1/18 3,535,000 a,b 3,865,883 CSC Holdings, Sr. Unscd. Notes 8.50 4/15/14 2,910,000 b 3,135,525 CSC Holdings, Sr. Unscd. Notes 8.63 2/15/19 1,825,000 b 2,002,938 DirecTV Holdings, Gtd. Notes 5.88 10/1/19 1,130,000 1,202,016 DirecTV Holdings, Gtd. Notes 7.63 5/15/16 2,980,000 3,330,487 Discovery Communications, Gtd. Notes 5.63 8/15/19 1,343,000 1,432,839 Dish DBS, Gtd. Notes 7.75 5/31/15 3,500,000 3,692,500 NBC Universal, Notes 5.15 4/30/20 3,170,000 b 3,213,217 News America Holdings, Gtd. Debs. 7.70 10/30/25 775,000 908,688 News America, Gtd. Notes 6.15 3/1/37 6,990,000 7,180,233 News America, Gtd. Notes 6.65 11/15/37 3,220,000 3,495,841 News America, Gtd. Debs. 7.63 11/30/28 90,000 101,813 Reed Elsevier Capital, Gtd. Notes 4.63 6/15/12 6,130,000 6,463,699 Time Warner Cable, Gtd. Notes 5.85 5/1/17 3,740,000 4,059,478 Time Warner Cable, Gtd. Notes 6.75 7/1/18 5,430,000 6,166,227 Time Warner, Gtd. Notes 5.88 11/15/16 5,645,000 6,276,501 Mining1.1% Freeport-McMoRan Copper & Gold, Sr. Unscd. Notes 8.38 4/1/17 2,885,000 3,239,108 Rio Tinto Finance USA, Gtd. Notes 5.88 7/15/13 3,340,000 3,693,205 Teck Resources, Sr. Scd. Notes 10.25 5/15/16 2,815,000 3,406,150 Teck Resources, Sr. Scd. Notes 10.75 5/15/19 2,410,000 3,012,500 Office And Business Equipment.3% Xerox, Sr. Unscd. Notes 5.50 5/15/12 792,000 845,146 Xerox, Sr. Unscd. Notes 5.65 5/15/13 1,075,000 1,154,791 Xerox, Sr. Unscd. Notes 8.25 5/15/14 1,145,000 1,342,203 Oil & Gas2.2% Chesapeake Energy, Gtd. Notes 9.50 2/15/15 2,710,000 2,984,388 EQT, Sr. Unscd. Notes 8.13 6/1/19 2,955,000 3,588,974 Husky Energy, Sr. Unscd. Notes 7.25 12/15/19 2,850,000 3,368,860 Marathon Oil, Sr. Unscd. Notes 7.50 2/15/19 497,000 592,515 Newfield Exploration, Sr. Sub. Notes 7.13 5/15/18 795,000 822,825 Petro-Canada, Sr. Unscd. Notes 6.80 5/15/38 4,060,000 4,525,365 Petrohawk Energy, Gtd. Notes 10.50 8/1/14 1,505,000 1,670,550 Range Resouces, Gtd. Notes 8.00 5/15/19 4,345,000 4,714,325 Sempra Energy, Sr. Unscd. Notes 6.50 6/1/16 2,720,000 3,096,475 Valero Energy, Sr. Unscd. Notes 6.13 2/1/20 2,100,000 2,184,838 Packaging & Containers.2% Crown Americas, Gtd. Notes 7.63 11/15/13 230,000 238,338 Crown Americas, Gtd. Notes 7.75 11/15/15 2,340,000 2,439,450 Paper & Paper Related.3% Georgia-Pacific, Gtd. Notes 7.00 1/15/15 1,310,000 b 1,368,950 Georgia-Pacific, Gtd. Notes 8.25 5/1/16 2,035,000 b 2,238,500 Pipelines1.2% ANR Pipeline, Sr. Unscd. Notes 7.00 6/1/25 50,000 54,630 El Paso Natural Gas, Sr. Unscd. Notes 5.95 4/15/17 20,000 21,310 El Paso, Sr. Unscd. Notes 7.00 6/15/17 2,875,000 2,968,113 El Paso, Sr. Unscd. Notes 8.25 2/15/16 2,870,000 3,128,300 Kinder Morgan Energy Partners, Sr. Unscd. Notes 6.85 2/15/20 4,340,000 5,007,253 Plains All American Pipeline, Gtd. Notes 5.75 1/15/20 3,089,000 3,227,591 Property & Casualty Insurance2.5% ACE INA Holdings, Gtd. Notes 5.70 2/15/17 85,000 a 92,122 ACE INA Holdings, Gtd. Notes 5.80 3/15/18 2,300,000 2,505,599 Allstate, Sr. Unscd. Debs. 6.75 5/15/18 2,835,000 a 3,159,145 Cincinnati Financial, Sr. Unscd. Notes 6.13 11/1/34 459,000 437,500 Cincinnati Financial, Sr. Unscd. Debs. 6.92 5/15/28 701,000 735,381 Hanover Insurance Group, Sr. Unscd. Notes 7.50 3/1/20 775,000 814,096 Hanover Insurance Group, Sr. Unscd. Notes 7.63 10/15/25 1,745,000 1,740,189 HUB International Holdings, Sr. Sub. Notes 10.25 6/15/15 3,025,000 b 2,964,500 Lincoln National, Sr. Unscd. Notes 6.25 2/15/20 1,645,000 1,761,529 MetLife, Sr. Unscd. Notes 7.72 2/15/19 2,544,000 3,017,848 Nippon Life Insurance, Sub. Notes 4.88 8/9/10 4,100,000 b 4,129,135 Principal Financial Group, Gtd. Notes 8.88 5/15/19 2,600,000 3,212,464 Prudential Financial, Sr. Unscd. Notes 4.75 9/17/15 2,960,000 3,075,922 Willis North America, Gtd. Notes 6.20 3/28/17 1,500,000 1,538,046 Willis North America, Gtd. Notes 7.00 9/29/19 2,355,000 2,498,693 Real Estate3.9% Boston Properties, Sr. Unscd. Notes 5.00 6/1/15 810,000 847,397 Boston Properties, Sr. Unscd. Notes 5.63 4/15/15 2,030,000 2,182,382 Boston Properties, Sr. Unscd. Notes 6.25 1/15/13 140,000 152,412 Duke Realty, Sr. Unscd. Notes 5.88 8/15/12 790,000 831,306 Duke Realty, Sr. Unscd. Notes 6.75 3/15/20 545,000 573,054 Duke Realty, Sr. Unscd. Notes 8.25 8/15/19 2,565,000 2,919,152 ERP Operating, Sr. Unscd. Notes 5.75 6/15/17 1,220,000 1,310,189 Federal Realty Investment Trust, Sr. Unscd. Notes 5.40 12/1/13 1,525,000 1,624,888 Federal Realty Investment Trust, Sr. Unscd. Bonds 5.65 6/1/16 550,000 555,190 Federal Realty Investment Trust, Sr. Unscd. Notes 6.00 7/15/12 1,625,000 1,738,181 Federal Realty Investment Trust, Sr. Unscd. Notes 6.20 1/15/17 145,000 150,193 Healthcare Realty Trust, Sr. Unscd. Notes 5.13 4/1/14 7,695,000 7,864,852 Healthcare Realty Trust, Sr. Unscd. Notes 8.13 5/1/11 225,000 238,238 HRPT Properties Trust, Sr. Unscd. Notes 0.86 3/16/11 3,725,000 c 3,671,654 Liberty Property, Sr. Unscd. Notes 5.50 12/15/16 190,000 194,845 Liberty Property, Sr. Unscd. Notes 6.63 10/1/17 1,100,000 1,151,017 Mack-Cali Realty, Sr. Unscd. Notes 5.13 1/15/15 145,000 146,607 Mack-Cali Realty, Sr. Unscd. Notes 5.25 1/15/12 2,145,000 2,235,004 Mack-Cali Realty, Sr. Unscd. Notes 5.80 1/15/16 690,000 727,650 National Retail Properties, Sr. Unscd. Notes 6.15 12/15/15 3,180,000 3,244,522 Regency Centers, Gtd. Notes 5.25 8/1/15 1,777,000 1,811,667 Regency Centers, Gtd. Notes 5.88 6/15/17 210,000 214,353 Simon Property Group, Sr. Unscd. Notes 4.88 8/15/10 1,590,000 1,602,887 Simon Property Group, Sr. Unscd. Notes 6.75 2/1/40 4,656,000 4,958,202 WEA Finance, Gtd. Notes 7.13 4/15/18 4,015,000 b 4,544,410 WEA Finance, Gtd. Notes 7.50 6/2/14 2,400,000 b 2,737,464 Residential Mortgage Pass-Through Ctfs..3% Impac CMB Trust, Ser. 2005-8, Cl. 2M2 1.01 2/25/36 2,555,489 c 1,156,138 Impac CMB Trust, Ser. 2005-8, Cl. 2M3 1.76 2/25/36 2,066,738 c 868,455 Impac Secured Assets CMN Owner Trust, Ser. 2006-1, Cl. 2A1 0.61 5/25/36 1,850,282 c 1,568,688 Prudential Home Mortgage Securities, Ser. 1994-A, Cl. 5B 6.73 4/28/24 1,628 b,c 1,291 Residential Funding Mortgage Securities I, Ser. 2004-S3, Cl. M1 4.75 3/25/19 842,650 573,841 Structured Asset Mortgage Investments, Ser. 1998-2, Cl. B 5.17 4/30/30 1,087 c 701 Terwin Mortgage Trust, Ser. 2006-9HGA, Cl. A1 0.34 10/25/37 42,663 b,c 42,171 Retail1.0% Autozone, Sr. Unscd. Notes 5.75 1/15/15 3,040,000 3,324,620 CVS Pass-Through Trust, Pass Thru Certificates 8.35 7/10/31 2,715,868 b 3,259,785 Home Depot, Sr. Unscd. Notes 5.88 12/16/36 2,642,000 2,652,436 Staples, Gtd. Notes 9.75 1/15/14 2,575,000 3,156,654 State/Territory General Obligations2.4% California GO (Various Purpose) (Build America Bonds) 7.30 10/1/39 3,095,000 3,315,983 Erie Tobacco Asset Securitization Corporation, Tobacco Settlement Asset-Backed Bonds 6.00 6/1/28 540,000 455,339 Los Angeles Unified School District Build America, Bonds 6.76 7/1/34 2,555,000 2,767,653 Michigan Tobacco Settlement Finance Authority, Tobacco Settlement Asset-Backed Bonds 7.31 6/1/34 3,840,000 3,166,195 New York City Build America, Bonds 5.99 12/1/36 3,200,000 3,314,944 New York Counties Tobacco Trust IV, Tobacco Settlement Pass-Through Bonds 6.00 6/1/27 3,500,000 2,893,590 State of California Build America Taxable Various Purpose, Bonds 7.55 4/1/39 3,180,000 3,514,345 State of Illinois, Taxable Bonds 4.42 1/1/15 3,430,000 3,486,252 Tobacco Settlement Authority of Iowa, Tobacco Settlement Asset-Backed Bonds 6.50 6/1/23 8,255,000 7,067,188 Tobacco Settlement Finance Authority of West Virginia, Tobacco Settlement Asset-Backed Bonds 7.47 6/1/47 425,000 346,269 Steel.3% Arcelormittal, Sr. Unscd. Bonds 9.85 6/1/19 2,845,000 Technology.1% Sungard Data Systems, Gtd. Notes 10.25 8/15/15 370,000 a 391,738 Sungard Data Systems, Gtd. Notes 10.63 5/15/15 620,000 686,650 Telecommunications2.7% AT & T, Sr. Unscd. Notes 5.60 5/15/18 9,035,000 9,802,171 CC Holdings, Sr. Scd. Notes 7.75 5/1/17 5,665,000 b 6,189,013 Cellco Partnership, Sr. Unscd. Notes 5.55 2/1/14 2,800,000 3,085,429 Intelsat Jackson Holdings, Gtd. Notes 11.25 6/15/16 1,510,000 1,642,125 Intelsat Subsidiary Holding, Gtd. Notes 8.88 1/15/15 1,055,000 b 1,097,200 Telecom Italia Capital, Gtd. Notes 5.25 11/15/13 3,775,000 3,977,797 Telecom Italia Capital, Gtd. Notes 5.25 10/1/15 595,000 614,274 Telecom Italia Capital, Gtd. Notes 7.72 6/4/38 1,485,000 1,595,677 Verizon Communications, Sr. Unscd. Notes 6.35 4/1/19 40,000 45,016 Verizon Communications, Sr. Unscd. Notes 7.35 4/1/39 2,285,000 2,722,290 Wind Acquisition Finance, Scd. Notes 11.75 7/15/17 2,355,000 b 2,631,713 Transportation.1% Norfolk Southern, Sr. Unscd. Notes 5.75 4/1/18 830,000 U.S. Government Agencies.5% Federal National Mortgage Association, Notes 5.25 9/15/16 5,356,000 e 5,965,652 Small Business Administration Participation Ctfs., Gov't Gtd. Debs., Ser. 97-J 6.55 10/1/17 203,206 222,822 U.S. Government Agencies/Mortgage-Backed26.1% Federal Home Loan Mortgage Corp.: 3.50%, 9/1/10 109,862 e 110,086 5.00%, 10/1/18 - 6/1/37 20,034,072 e 20,868,643 5.50%, 11/1/22 - 1/1/38 24,412,011 e 25,955,609 6.00%, 7/1/17 - 12/1/37 16,303,324 e 17,495,214 6.50%, 3/1/14 - 3/1/32 536,523 e 589,971 7.00%, 3/1/12 2,968 e 3,089 7.50%, 12/1/25 - 1/1/31 30,354 e 34,534 8.00%, 10/1/19 - 10/1/30 14,034 e 16,017 8.50%, 7/1/30 963 e 1,132 Multiclass Mortgage Participation Ctfs., Ser. 2586, Cl. WE, 4.00%, 12/15/32 2,969,499 e 3,080,705 Multiclass Mortgage Participation Ctfs., Ser. 51, Cl. E, 10.00%, 7/15/20 154,937 e 155,371 Federal National Mortgage Association: 4.50% 24,375,000 e,f 24,580,676 5.00% 79,540,000 e,f 82,280,605 5.50% 33,325,000 e,f 35,616,094 6.00% 23,265,000 e,f 25,024,416 3.53%, 7/1/10 260,881 e 260,971 4.00%, 5/1/10 19,556 e 19,576 4.06%, 6/1/13 100,000 e 104,895 4.50%, 6/1/10 15,830 e 16,051 5.00%, 7/1/11 - 4/1/23 7,768,292 e 8,242,317 5.50%, 8/1/22 - 6/1/38 48,740,878 e 51,532,147 6.00%, 1/1/19 - 4/1/38 17,511,578 e 18,731,239 6.50%, 11/1/10 - 10/1/32 200,087 e 220,460 7.00%, 9/1/14 - 7/1/32 74,488 e 81,951 7.50%, 3/1/12 - 3/1/31 21,844 e 24,124 8.00%, 5/1/13 - 3/1/31 31,475 e 35,786 Pass-Through Ctfs., Ser. 2004-58, Cl. LJ, 5.00%, 7/25/34 6,181,657 e 6,501,825 Grantor Trust, Ser. 2001-T11, Cl. B, 5.50%, 9/25/11 285,000 e 301,114 Pass-Through Ctfs., Ser. 1988-16, Cl. B, 9.50%, 6/25/18 93,331 e 106,598 Government National Mortgage Association I: 5.50%, 4/15/33 3,155,458 3,377,425 6.00%, 1/15/29 30,312 33,015 6.50%, 4/15/28 - 9/15/32 63,917 70,531 7.00%, 12/15/26 - 9/15/31 20,666 23,209 7.50%, 12/15/26 - 11/15/30 6,322 7,143 8.00%, 1/15/30 - 10/15/30 20,050 23,105 8.50%, 4/15/25 5,384 6,247 9.00%, 10/15/27 10,259 11,929 9.50%, 2/15/25 3,511 4,041 9.50%, 11/15/17 130,799 142,648 Government National Mortgage Association II: 6.50%, 2/20/31 - 7/20/31 158,664 175,763 7.00%, 11/20/29 484 542 U.S. Government Securities11.5% U.S. Treasury Bonds; 4.25%, 5/15/39 21,113,000 20,162,915 U.S. Treasury Notes: 1.00%, 7/31/11 12,355,000 12,423,533 1.38%, 9/15/12 29,015,000 29,169,157 2.00%, 11/30/13 17,785,000 17,911,451 2.38%, 8/31/14 22,290,000 22,498,969 3.25%, 7/31/16 40,735,000 41,559,273 Total Bonds and Notes (cost $1,252,483,037) Face Amount Covered by Options.1% Contracts ($) Value ($) Call Options.1% 5-Year USD LIBOR-BBA, July 2010 @ 2.62 78,340,000 g 410,478 U.S. Treasury 10 Year Notes, May 2010 @ 118.0 638,000 g 388,784 Put Options.0% 4-Year USD LIBOR-BBA, May 2010 @ 2.80 60,500,000 g Total Options (cost $1,071,073) Principal Short-Term Investments7.9% Amount ($) Value ($) U.S. Treasury Bills: 0.15%, 5/13/10 84,500,000 84,497,381 0.15%, 7/22/10 14,698,000 h 14,693,194 Total Short-Term Investments (cost $99,188,968) Other Investment.5% Shares Value ($) Registered Investment Company; Dreyfus Institutional Preferred Plus Money Market Fund (cost $5,678,000) 5,678,000 i Investment of Cash Collateral for Securities Loaned1.4% Registered Investment Company; Dreyfus Institutional Cash Advantage Plus Fund (cost $17,377,764) 17,377,764 i Total Investments (cost $1,375,798,842) 114.4% Liabilities, Less Cash and Receivables (14.4%) Net Assets 100.0% GOGeneral Obligations a Security, or portion thereof, on loan. At April 30, 2010, the total market value of the fund's securities on loan is $14,878,592 and the total market value of the collateral held by the fund is $17,377,764. b Securities exempt from registration under Rule 144A of the Securities Act of 1933. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. At April 30, 2010, these securities had a total market value of $207,368,390 or 16.6% of net assets. c Variable rate securityinterest rate subject to periodic change. d Principal amount stated in U.S. Dollars unless otherwise noted. EUREuro e On September 7, 2008, the Federal Housing Finance Agency (FHFA) placed Federal National Mortgage Association and Federal Home Loan Mortgage Corporation into conservatorship with FHFA as the conservator. As such, the FHFA will oversee the continuing affairs of these companies. f Purchased on a forward commitment basis. g Non-income producing security. h Held by a broker as collateral for open financial futures, options, forward foreign currency exchange contracts, and swap positions. i Investment in affiliated money market mutual fund. At April 30, 2010, the aggregate cost of investment securities for income tax purposes was $1,375,798,842. Net unrealized appreciation on investments was $51,087,307 of which $66,189,957 related to appreciated investment securities and $15,102,650 related to depreciated investment securities. STATEMENT OF FINANCIAL FUTURES April 30, 2010 (Unaudited) Unrealized Market Value Appreciation Covered by (Depreciation) Contracts Contracts ($) Expiration at 4/30/2010 ($) Financial Futures Long U.S. Treasury 2 Year Notes 190 41,339,843 June 2010 96,905 U.S. Treasury 30 Year Bonds 319 37,980,938 June 2010 1,215,516 Financial Futures Short U.S. Treasury 10 Year Notes 395 (46,572,969) June 2010 (353,172) Gross Unrealized Appreciation Gross Unrealized Depreciation STATEMENT OF OPTIONS WRITTEN April 30, 2010 (Unaudited) Face Amount Covered by Contracts ($) Value ($) Call Options: 3-Month USD LIBOR-BBA, July 2010 @ 3.62 42,000,000 a (420,180) 10-Year USD LIBOR-BBA, November 2012 @ 4.76 62,170,000 a (3,668,494) 10-Year USD LIBOR-BBA, February 2012 @ 4.70 30,965,000 a (1,845,178) U.S. Treasury 10 Year Notes May 2010 @ 118 1,276,000 a (319,000) Put Options: 10-Year USD LIBOR-BBA, February 2011 @ 5.36 39,580,000 a (181,874) 10-Year USD LIBOR-BBA, November 2012 @ 4.76 62,170,000 a (3,414,934) 10-Year USD LIBOR-BBA, February 2012 @ 4.70 30,965,000 a (1,845,178) U.S. Treasury 5 Year Notes May 2010 @ 114.50 534,000 a (45,892) (Premiums received $13,294,930) BBABritish Bankers Association LIBORLondon Interbank Offered Rate USDUS Dollar a Non-income producing security. At April 30, 2010, the fund held the following forward foreign currency exchange contracts: Unrealized Forward Foreign Currency Foreign Appreciation Exchange Contracts Currency Amount Cost ($) Value ($) (Depreciation) ($) Purchases: Brazilian Real, expiring 5/7/2010 10,730,000 6,033,174 6,164,187 131,013 Canadian Dollar, expiring 5/27/2010 6,315,000 6,318,633 6,217,270 (101,363) Malaysian Ringgit, expiring 5/7/2010 19,530,000 6,092,653 6,130,520 37,867 Malaysian Ringgit, expiring 5/27/2010 10,675,000 3,325,752 3,347,029 21,277 Mexican New Peso, expiring 5/7/2010 74,410,000 6,045,661 6,039,184 (6,477) Philippines Peso, expiring 5/7/2010 273,320,000 6,084,595 6,142,713 58,118 Russian Ruble, expiring 5/7/2010 178,690,000 6,081,822 6,114,286 32,464 South Korean Won, expiring 5/27/2010 17,534,205,000 15,728,284 15,807,231 78,947 Sales: Proceeds ($) Euro, expiring 5/27/2010 39,740,000 53,210,270 52,916,877 293,393 Gross Unrealized Appreciation Gross Unrealized Depreciation Implied Notional Reference Credit (Pay) /Receive Market Unrealized Amount ($) Entity Counterparty Fixed Rate (%) Spread Expriration Value ($) Depreciation ($) 11,710,000 Northern Tobacco, 5%, 6/1/2046 Citibank 1.35 1,000 12/20/2011 (1,441,231.66) (1,441,231) 11,710,000 Southern California Tobacco, 5%, 6/1/2037 Citibank 1.35 1,000 12/20/2011 (1,441,231.66) (1,441,232) Various inputs are used in determining the value of the fund's investments relating to fair value measurements. These inputs are summarized in the three broad levels listed below. Level 1 - unadjusted quoted prices in active markets for identical investments. Level 2 - other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.) Level 3 - significant unobservable inputs (including fund's own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary of the inputs used as of April 30, 2010 in valuing the fund's investments: Level 3 - Level 1 - Level 2 - Other Significant Unadjusted Quoted Significant Observable Unobservable Assets ($) Prices Inputs Inputs Total Investments in Securities: U.S. Treasury - 242,915,873 - Asset-Backed - 71,298,532 - Corporate Bonds+ - 552,529,028 - Foreign Government - 22,361,495 - Municipal Bonds - 30,327,758 - U.S. Government Agencies/Mortgage-Backed - 332,055,288 - Residential Mortgage-Backed - 4,211,285 - Commercial Mortgage-Backed - 145,766,862 - Mutual Funds 23,055,764 - - Other Financial Instruments:++ Forward Foreign Currency Exchange Contracts - 653,079 - Futures 1,312,421 - - Options 388,784 421,280 - Liabilities ($) Other Financial Instruments:++ Forward Foreign Currency Exchange Contracts - (107,840) - Futures (353,172) - - Options (364,892) (11,375,838) - Swaps - (2,882,463) - + See Statement of Investments for industry classification. ++ Other financial instruments include derivative instruments, such as futures, forward foreign currency exchange contracts, swap contracts and options contracts. Amounts shown represent unrealized appreciation (depreciation), or in the case of options, market value at period end. The Financial Accounting Standards Board (FASB) Accounting Standards Codification (ASC) is the exclusive reference of authoritative U.S. generally accepted accounting principles (GAAP) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (SEC) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The fund's financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. Portfolio valuation: Investments in securities excluding short-term investments (other than U.S.Treasury Bills), financial futures, options, swap transactions and forward foreign currency exchange contracts (forward contracts) are valued each business day by an independent pricing service (the Service) approved by the Board of Directors. Investments for which quoted bid prices are readily available and are representative of the bid side of the market in the judgment of the Service are valued at the mean between the quoted bid prices (as obtained by the Service from dealers in such securities) and asked prices (as calculated by the Service based upon its evaluation of the market for such securities). Other investments (which constitute a majority of the portfolio securities) are valued as determined by the Service, based on methods which include consideration of: yields or prices of securities of comparable quality, coupon, maturity and type; indications as to values from dealers; and general market conditions. Restricted securities, as well as securities or other assets for which recent market quotations are not readily available, that are not valued by a pricing service approved by the Board of Directors, or are determined by the fund not to reflect accurately fair value, are valued at fair value as determined in good faith under the direction of the Board of Directors. The factors that may be considered when fair valuing a security include fundamental analytical data, the nature and duration of restrictions on disposition, an evaluation of the forces that influence the market in which the securities are purchased and sold and public trading in similar securities of the issuer or comparable issuers. Short-term investments, excluding U.S.Treasury Bills, are carried at amortized cost, which approximates value. Registered investment companies that are not traded on an exchange are valued at their net asset value. Financial futures and options, which are traded on an exchange, are valued at the last sales price on the securities exchange on which such securities are primarily traded or at the last sales price on the national securities market on each business day. Options traded over-the-counter are priced at the mean between the bid and the asked price. Investments in swap transactions are valued each business day by an independent pricing service approved by the Board of Directors. Swaps are valued by the service by using a swap pricing model which incorporates among other factors, default probabilities, recovery rates, credit curves of the underlying issuer and swap spreads on interest rates. Investments denominated in foreign currencies are translated to U.S. dollars at the prevailing rates of exchange. Forward contracts are valued at the forward rate. Pursuant to a securities lending agreement with The Bank of New York Mellon, a subsidiary of BNY Mellon and an affiliate of Dreyfus, the fund may lend securities to qualified institutions. It is the funds policy that, at origination, all loans are secured by collateral of at least 102% of the value of U.S. securities loaned and 105% of the value of foreign securities loaned. Collateral equivalent to at least 100% of the market value of securities on loan is maintained at all times. Collateral is either in the form of cash, which can be invested in certain money market mutual funds managed by the Manager, U.S. Government and Agency securities or letters of credit. The fund is entitled to receive all income on securities loaned, in addition to income earned as a result of the lending transaction. Although each security loaned is fully collateralized, the fund bears the risk of delay in recovery of, or loss of rights in, the securities loaned should a borrower fail to return the securities in a timely manner. The provisions of ASC Topic 815 Derivatives and Hedging require qualitative disclosures about objectives and strategies for using derivatives, quantitative disclosures about fair value amounts of gains and losses on derivative instruments and disclosures about credit-risk-related contingent features in derivative agreements. The disclosure requirements distinguish between derivatives, which are accounted for as hedges and those that do not qualify for hedge accounting. Because investment companies value their derivatives at fair value and recognize changes in fair value through the Statement of Operations, they do not qualify for such accounting. Accordingly, even though a funds investments in derivatives may represent economic hedges, they are considered to be non-hedge transactions for purposes of this disclosure. Futures Contracts: In the normal course of pursuing its investment objective, the fund is exposed to market risk, including interest rate risk, as a result of changes in value of underlying financial instruments. The fund invests in financial futures contracts in order to manage its exposure to or protect against changes in the market. A futures contract represents a commitment for the future purchase or a sale of an asset at a specified date. Upon entering into such contracts, these investments require initial margin deposits with a broker, which consist of cash or cash equivalents. The amount of these deposits is determined by the exchange or Board of Trade on which the contract is traded and is subject to change. Accordingly, variation margin payments are received or made to reflect daily unrealized gains or losses which are recorded in the Statement of Operations. Futures contracts are valued daily at the last sales price established by the Board of Trade or exchange upon which they are traded. When the contracts are closed, the fund recognizes a realized gain or loss. There is minimal counterparty credit risk to the fund with futures, since futures are exchange traded and the exchanges clearinghouse, as counterparty to all exchange traded futures, guarantees the futures against default. Options: The fund may purchase and write (sell) put and call options to hedge against changes in interest rates, or as a substitute for an investment. The fund is subject to interest rate risk in the course of pursuing its investment objectives through its investments in options contracts. A call option gives the purchaser of the option the right (but not the obligation) to buy, and obligates the writer to sell, the underlying security or securities at the exercise price at any time during the option period, or at a specified date. Conversely, a put option gives the purchaser of the option the right (but not the obligation) to sell, and obligates the writer to buy the underlying security or securities at the exercise price at any time during the option period, or at a specified date. As a writer of call options, the fund receives a premium at the outset and then bears the market risk of unfavorable changes in the price of the financial instrument underlying the option. Generally, the fund realizes a gain, to the extent of the premium, if the price of the underlying financial instrument decreases between the date the option is written and the date on which the option is terminated. Generally, the fund incurs a loss, if the price of the financial instrument increases between those dates. As a writer of put options, the fund receives a premium at the outset and then bears the market risk of unfavorable changes in the price of the financial instrument underlying the option. Generally, the fund realizes a gain, to the extent of the premium, if the price of the underlying financial instrument increases between the date the option is written and the date on which the option is terminated. Generally, the fund incurs a loss, if the price of the financial instrument decreases between those dates. As a writer of an option, the fund may have no control over whether the underlying securities may be sold (call) or purchased (put) and as a result bears the market risk of an unfavorable change in the price of the security underlying the written option. There is a risk of loss from a change in value of such options which may exceed the related premiums received. One risk of holding a put or a call option is that if the option is not sold or exercised prior to its expiration, it becomes worthless. However, this risk is limited to the premium paid by the fund. Forward Foreign Currency Exchange Contracts: The fund enters into forward contracts in order to hedge its exposure to changes in foreign currency exchange rates on its foreign portfolio holdings, to settle foreign currency transactions or as a part of its investment strategy. When executing forward contracts, the fund is obligated to buy or sell a foreign currency at a specified rate on a certain date in the future. With respect to sales of forward contracts, the fund incurs a loss if the value of the contract increases between the date the forward contract is opened and the date the forward contract is closed. The fund realizes a gain if the value of the contract decreases between those dates. With respect to purchases of forward contracts, the fund incurs a loss if the value of the contract decreases between the date the forward contract is opened and the date the forward contract is closed. The fund realizes a gain if the value of the contract increases between those dates. The fund is exposed to foreign currency risk as a result of changes in value of underlying financial instruments. The fund is also exposed to credit risk associated with counterparty nonperformance on these forward contracts, which is typically limited to the unrealized gain on each open contract. Swaps: The fund may enter into swap agreements to exchange the interest rate on, or return generated by, one nominal instrument for the return generated by another nominal instrument. The fund enters into these agreements for a variety of reasons, including to hedge certain market or interest rate risks, to manage the interest rate sensitivity (sometimes called duration) of fixed income securities, to provide a substitute for purchasing or selling particular securities or to increase potential returns. The fund accrues for the interim payments on swap contracts on a daily basis, with the net amount recorded within unrealized appreciation (depreciation) on swap contracts in the Statement of Assets and Liabilities. Once the interim payments are settled in cash, the net amount is recorded as realized gain (loss) on swaps, in addition to realized gain (loss) recorded upon the termination of swaps contracts in the Statement of Operations. Upfront payments made and/or received by the fund, are recorded as an asset and /or liability in the Statement of Assets and Liabilities and are recorded as a realized gain or loss ratably over the contracts term/event with the exception of forward started interest rate swaps which are recorded as realized gains or losses on the termination date. Fluctuations in the value of swap contracts are recorded for financial statement purposes as unrealized appreciation or depreciation on swap transactions. Credit Default Swaps: Credit default swaps involve commitments to pay a fixed interest rate in exchange for payment if a credit event affecting a third party (the referenced company) occurs. Credit events may include a failure to pay interest or principal, bankruptcy, or restructuring. The fund enters into these agreements to manage its exposure to the market or certain sectors of the market, to reduce its risk exposure to defaults of corporate and sovereign issuers, or to create exposure to corporate or sovereign issuers to which it is not otherwise exposed. For those credit default swaps in which the fund is paying a fixed rate, the fund is buying credit protection on the instrument. In the event of a credit event, the fund would receive the full notional amount for the reference obligation. For those credit default swaps in which the fund is receiving a fixed rate, the fund is selling credit protection on the underlying instrument. The maximum payouts for these contracts are limited to the notional amount of each swap. Credit default swaps may involve greater risks than if the fund had invested in the reference obligation directly and are subject to general market risk, liquidity risk, counterparty risk and credit risk. The maximum potential amount of future payments (undiscounted) that a fund as a seller of protection could be required to make under a credit default swap agreement would be an amount equal to the notional amount of the agreement (which may exceed the amount of unrealized appreciation or depreciation reflected on the Statement of Assets and Liabilities). Notional amounts of all credit default swap agreements are disclosed in the accompanying chart, which summarizes open credit default swaps on corporate and sovereign issues entered into by the fund at April 30, 2010. These potential amounts would be partially offset by any recovery values of the respective referenced obligations, upfront payments received upon entering into the agreement, or net amounts received from the settlement of buy protection credit default swap agreements entered into by the fund for the same referenced entity or entities. Additional investment related disclosures are hereby incorporated by reference to the annual and semi-annual reports previously filed with the Securities and Exchange Commission on Form N-CSR. STATEMENT OF INVESTMENTS Dreyfus Short Term Income Fund April 30, 2010 (Unaudited) Coupon Maturity Principal Bonds and Notes98.1% Rate (%) Date Amount ($) Value ($) Advertising.3% Lamar Media, Gtd. Notes 6.63 8/15/15 789,000 a Agriculture1.1% Altria Group, Gtd. Notes 8.50 11/10/13 1,585,000 1,864,497 Philip Morris International, Sr. Unscd. Notes 4.88 5/16/13 775,000 837,949 Asset-Backed Ctfs./Auto Receivables4.9% Ally Auto Receivables Trust, Ser. 2010-1, Cl. B 3.29 3/15/15 775,000 b 756,555 Americredit Automobile Receivables Trust, Ser. 2010-1, Cl. A3 1.66 3/17/14 370,000 370,249 Americredit Automobile Receivables Trust, Ser. 2010-1, Cl. B 3.72 11/17/14 1,230,000 1,240,546 Americredit Automobile Receivables Trust, Ser. 2007-CM, Cl. A3A 5.42 5/7/12 286,479 289,110 Americredit Prime Automobile Receivables, Ser. 2007-1, Cl. E 6.96 3/8/16 389,146 b 363,666 Carmax Auto Owner Trust, Ser. 2010-1, Cl. B 3.75 12/15/15 185,000 185,893 Carmax Auto Owner Trust, Ser. 2006-2, Cl. B 5.31 4/16/12 565,000 586,120 Chrysler Financial Auto Securitization Trust, Ser. 2009-B, Cl. B 2.94 6/8/13 530,000 530,247 Chrysler Financial Lease Trust, Ser. 2010-A, Cl. A2 1.78 6/15/11 1,265,000 b 1,264,018 Ford Credit Auto Owner Trust, Ser. 2006-C, Cl. B 5.30 6/15/12 1,875,000 1,960,308 Ford Credit Auto Owner Trust, Ser. 2007-A, Cl. D 7.05 12/15/13 1,000,000 b 1,071,246 Franklin Auto Trust, Ser. 2008-A, Cl. B 6.10 5/20/16 585,000 b 615,164 Hyundai Auto Receivables Trust, Ser. 2006-B, Cl. C 5.25 5/15/13 640,567 650,749 JP Morgan Auto Receivables Trust, Ser. 2008-A, Cl. CTFS 5.22 7/15/15 377,828 b 361,715 JPMorgan Auto Receivables Trust, Ser. 2008-A, Cl. D 5.22 1/15/11 471,191 b 473,707 Wachovia Auto Loan Owner Trust, Ser. 2006-1, Cl. C 5.22 11/20/12 740,000 b 753,270 Wachovia Auto Loan Owner Trust, Ser. 2007-1, Cl. C 5.45 10/22/12 300,000 308,645 Asset-Backed Ctfs./Home Equity Loans1.5% Ameriquest Mortgage Securities, Ser. 2003-11, Cl. AF6 5.14 1/25/34 938,858 c 933,603 Bayview Financial Acquisition Trust, Ser. 2005-B, Cl. 1A6 5.21 4/28/39 1,646,232 c 1,544,985 Carrington Mortgage Loan Trust, Ser. 2005-NC5, Cl. A2 0.58 10/25/35 477,761 c 454,798 Green Tree Financial, Ser. 1994-7, Cl. M1 9.25 3/15/20 81,485 82,109 Home Equity Asset Trust, Ser. 2005-2, Cl. M1 0.71 7/25/35 172,330 c 169,378 Morgan Stanley Capital, Ser. 2004-NC1, Cl. M2 2.59 12/27/33 277,086 c 237,036 Residential Asset Mortgage Products, Ser. 2003-RS9, Cl. MI1 5.80 10/25/33 463,360 c 240,176 Automobiles.2% Goodyear Tire & Rubber, Gtd. Notes 8.63 12/1/11 460,000 Banks4.7% Bank of America, Sr. Unscd. Notes 7.38 5/15/14 1,880,000 2,119,390 Barclays Bank, Sr. Unscd. Notes, Ser. 1 5.00 9/22/16 345,000 357,936 Barclays Bank, Sr. Unscd. Notes 5.20 7/10/14 780,000 837,376 Capital One Financial, Sr. Unscd. Notes 7.38 5/23/14 750,000 867,594 Citigroup, Sr. Unscd. Notes 5.50 4/11/13 2,250,000 2,377,652 JPMorgan Chase & Co., Sr. Unscd. Notes 5.38 1/15/14 1,085,000 1,178,685 Lloyds TSB Bank, Bank Gtd. Bonds 4.38 1/12/15 1,200,000 b 1,192,856 Morgan Stanley, Sr. Unscd. Notes 6.00 4/28/15 300,000 320,924 UBS, Sr. Unscd. Notes 3.88 1/15/15 575,000 580,954 Wells Fargo Capital XIII, Gtd. Secs. 7.70 12/29/49 1,470,000 c 1,536,150 Casinos.2% Ameristar Casinos, Gtd. Notes 9.25 6/1/14 339,000 Chemicals.4% Dow Chemical, Sr. Unscd. Notes 8.55 5/15/19 450,000 550,766 Sherwin-Williams, Sr. Unscd. Notes 3.13 12/15/14 295,000 298,939 Commercial & Professional Services1.0% Aramark, Gtd. Notes 8.50 2/1/15 456,000 a 470,250 ERAC USA Finance, Gtd. Notes 5.60 5/1/15 720,000 b 766,745 Erac USA Finance, Gtd. Notes 5.90 11/15/15 1,100,000 b 1,200,498 Commercial Mortgage Pass-Through Ctfs.6.4% Banc of America Commercial Mortgage, Ser. 2005-6, Cl. A1 5.00 9/10/47 482,447 485,088 Banc of America Commercial Mortgage, Ser. 2005-6, Cl. A2 5.17 9/10/47 675,000 683,983 Bear Stearns Commercial Mortgage Securities, Ser. 2006-PW12, Cl. AAB 5.70 9/11/38 375,000 c 406,794 Credit Suisse Mortgage Capital Certificates, Ser. 2006-C1, Cl. A2 5.51 2/15/39 1,200,000 1,247,076 Crown Castle Towers, Ser. 2006-1A, Cl. AFX 5.24 11/15/36 1,300,000 b 1,359,714 Crown Castle Towers, Ser. 2006-1A, Cl. B 5.36 11/15/36 460,000 b 481,240 Crown Castle Towers, Ser. 2006-1A, Cl. C 5.47 11/15/36 1,035,000 b 1,082,728 CS First Boston Mortgage Securities, Ser. 2005-C4, Cl. A2 5.02 8/15/38 1,250,000 1,249,074 First Union National Bank Commercial Mortgage, Ser. 2001-C2, Cl. A2 6.66 1/12/43 356,590 366,321 GS Mortgage Securities Corporation II, Ser. 2007-EOP, Cl. B 0.50 3/6/20 1,630,000 b,c 1,459,762 GS Mortgage Securities Corporation II, Ser. 2007-EOP, Cl. F 0.73 3/6/20 730,000 b,c 628,388 GS Mortgage Securities Corporation II, Ser. 2007-EOP, Cl. K 1.33 3/6/20 350,000 b,c 289,560 JP Morgan Chase Commercial Mortgage Securities, Ser. 2003-CB7, Cl. A3 4.45 1/12/38 690,000 698,495 JP Morgan Chase Commercial Mortgage Securities, Ser. 2001-CIBC, Cl. D 6.75 3/15/33 955,000 980,289 JPMorgan Chase Commercial Mortgage Securities, Ser. 2006-CB14, Cl. ASB 5.51 12/12/44 375,000 398,495 JPMorgan Mortgage Acquisition, Ser. 2006-CH2, Cl. AV2 0.31 10/25/36 247,285 c 237,326 Merrill Lynch Mortgage Trust, Ser. 2005-CKI1, Cl. A2 5.21 11/12/37 350,000 c 354,719 Morgan Stanley Dean Witter Capital I, Ser. 2001-TOP3, Cl. A4 6.39 7/15/33 1,308,618 1,359,154 SBA CMBS Trust, Ser. 2006-1A, Cl. A 5.31 11/15/36 1,695,000 b 1,759,115 Computers.3% Hewlett-Packard, Sr. Unscd. Notes 2.25 5/27/11 405,000 410,356 Hewlett-Parkard, Sr. Unscd. Notes 2.95 8/15/12 410,000 424,393 Diversified Financial Services5.7% American Express Credit, Sr. Unscd. Notes 5.13 8/25/14 130,000 139,914 American Express Credit, Sr. Unscd. Notes, Ser. C 7.30 8/20/13 155,000 176,789 American Express, Sr. Unscd. Notes 7.25 5/20/14 840,000 962,061 Ameriprise Financial, Jr. Sub. Notes 7.52 6/1/66 212,000 c 215,710 Capital One Bank USA, Sub. Notes 8.80 7/15/19 765,000 939,628 Caterpillar Financial Services, Sr. Unscd. Notes 5.13 10/12/11 765,000 808,093 Caterpillar Financial Services, Sr. Unscd. Notes 6.13 2/17/14 725,000 820,478 Countrywide Home Loans, Gtd. Notes, Ser. L 4.00 3/22/11 280,000 287,003 Credit Suisse Guernsey, Jr. Sub. Notes 5.86 12/31/49 660,000 c 626,175 Credit Suisse USA, Gtd. Notes 5.50 8/16/11 545,000 573,332 Discover Financial Services, Sr. Unscd. Notes 10.25 7/15/19 475,000 583,185 Ford Motor Credit, Sr. Unscd. Notes 8.00 12/15/16 1,170,000 a 1,248,699 Fresenius US Finance II, Gtd. Notes 9.00 7/15/15 985,000 b 1,113,050 General Electric Capital, Sr. Unscd. Notes 4.80 5/1/13 1,155,000 1,237,027 General Electric Capital, Sr. Unscd. Notes, Ser. A 5.45 1/15/13 900,000 976,549 General Electric Capital, Sr. Unscd. Notes 5.90 5/13/14 245,000 271,500 Harley-Davidson Funding, Gtd. Notes 5.75 12/15/14 1,080,000 b 1,107,743 Hutchison Whampoa International, Gtd. Notes 4.63 9/11/15 570,000 b 592,799 Invesco, Gtd. Notes 5.38 2/27/13 380,000 395,073 Jefferies Group, Sr. Unscd. Notes 7.75 3/15/12 368,000 398,831 Leucadia National, Sr. Unscd. Notes 7.00 8/15/13 270,000 a 284,175 Electric Utilities3.6% AES, Sr. Unscd. Notes 7.75 10/15/15 470,000 481,750 Appalachian Power, Sr. Unscd. Notes, Ser. O 5.65 8/15/12 315,000 339,719 Columbus Southern Power, Sr. Unscd. Notes 6.05 5/1/18 150,000 162,983 Duke Energy Ohio, First Mortgage Notes 2.10 6/15/13 925,000 930,164 Enel Finance International, Gtd. Notes 5.70 1/15/13 620,000 b 672,814 FPL Group Capital, Gtd. Debs. 5.63 9/1/11 1,100,000 1,159,874 National Grid, Sr. Unscd. Notes 6.30 8/1/16 724,000 816,533 Nevada Power, Mortgage Notes 6.50 4/15/12 1,000,000 1,085,346 NiSource Finance, Gtd. Notes 6.15 3/1/13 545,000 595,869 PacifiCorp, First Mortgage Bonds 6.90 11/15/11 2,265,000 2,459,783 Environmental Control1.0% Allied Waste North America, Gtd. Notes, Ser. B 7.13 5/15/16 210,000 229,445 Republic Services, Gtd. Notes 5.50 9/15/19 245,000 b 257,681 Veolia Environnement, Sr. Unscd. Notes 5.25 6/3/13 920,000 990,337 Waste Management, Gtd. Notes 6.38 3/11/15 725,000 822,212 Food & Beverages1.6% Anheuser-Busch InBev Worldwide, Gtd. Notes 7.20 1/15/14 1,565,000 b 1,802,975 Diageo Capital, Gtd. Notes 7.38 1/15/14 975,000 1,139,481 Kraft Foods, Sr. Unscd. Notes 6.00 2/11/13 145,000 160,790 Kraft Foods, Sr. Unscd. Notes 6.13 2/1/18 530,000 586,368 Stater Brothers Holdings, Gtd. Notes 7.75 4/15/15 116,000 118,320 Stater Brothers Holdings, Gtd. Notes 8.13 6/15/12 131,000 132,146 Foreign/Governmental.8% Federal Republic of Brazil, Sr. Unscd. Notes 7.88 3/7/15 410,000 a 487,900 Province of Ontario Canada, Sr. Unscd. Bonds 4.38 2/15/13 760,000 811,409 Province of Quebec Canada, Unscd. Debs., Ser. PJ 6.13 1/22/11 685,000 712,847 Health Care1.3% Community Health Systems, Gtd. Notes 8.88 7/15/15 460,000 484,150 HCA, Scd. Notes 9.25 11/15/16 550,000 596,063 Medco Health Solutions, Sr. Unscd. Notes 7.25 8/15/13 725,000 829,404 Wyeth, Gtd. Notes 6.95 3/15/11 1,150,000 c 1,213,508 Manufacturing.3% Bombardier, Sr. Unscd. Notes 8.00 11/15/14 600,000 b Media4.5% CCO Holdings Capital, Gtd. Notes 7.88 4/30/18 460,000 b 470,350 Clear Channel Worldwide, Gtd. Notes 9.25 12/15/17 15,000 a,b 16,088 Clear Channel Worldwide, Gtd. Notes 9.25 12/15/17 565,000 b 608,081 Comcast, Gtd. Notes 5.50 3/15/11 780,000 810,065 Cox Communications, Sr. Unscd. Notes 6.25 6/1/18 650,000 b 710,841 CSC Holdings, Sr. Unscd. Notes 8.50 4/15/14 100,000 b 107,750 Dish DBS, Gtd. Notes 7.75 5/31/15 265,000 279,575 Intelsat Subsidiary Holding, Gtd. Notes 8.88 1/15/15 575,000 b 598,000 NBC Universal, Notes 3.65 4/30/15 700,000 a,b 707,480 News America, Gtd. Notes 5.30 12/15/14 735,000 808,618 Reed Elsevier Capital, Gtd. Notes 4.63 6/15/12 310,000 326,875 Reed Elsevier Capital, Gtd. Notes 7.75 1/15/14 900,000 1,042,440 Time Warner Cable, Gtd. Notes 5.40 7/2/12 1,400,000 1,507,674 Time Warner Cable, Gtd. Notes 6.20 7/1/13 1,380,000 1,539,111 Time Warner, Gtd. Notes 5.88 11/15/16 1,150,000 1,278,649 Mining.5% Rio Tinto Finance USA, Gtd. Notes 5.88 7/15/13 540,000 597,105 Teck Resources, Sr. Scd. Notes 10.25 5/15/16 550,000 665,500 Office And Business Equipment.4% Xerox, Sr. Unscd. Notes 8.25 5/15/14 730,000 Oil & Gas1.4% Chesapeake Energy, Gtd. Notes 9.50 2/15/15 510,000 561,638 EQT, Sr. Unscd. Notes 8.13 6/1/19 215,000 261,127 Husky Energy, Sr. Unscd. Notes 5.90 6/15/14 725,000 803,177 Marathon Oil, Sr. Unscd. Notes 6.50 2/15/14 445,000 502,768 Sempra Energy, Sr. Unscd. Notes 6.50 6/1/16 435,000 a 495,208 Valero Energy, Sr. Unscd. Notes 6.13 2/1/20 660,000 686,663 Packaging & Containers.4% Bemis Company, Sr. Unscd. Notes 5.65 8/1/14 435,000 476,096 Crown Americas, Gtd. Notes 7.75 11/15/15 575,000 599,438 Paper & Paper Related.5% Georgia-Pacific, Gtd. Notes 7.00 1/15/15 205,000 b 214,225 Georgia-Pacific, Gtd. Notes 8.25 5/1/16 860,000 b 946,000 Pipelines.9% El Paso, Sr. Unscd. Notes 8.25 2/15/16 485,000 528,650 Kinder Morgan Energy Partners, Sr. Unscd. Notes 5.63 2/15/15 910,000 997,913 Plains All American Pipeline, Gtd. Notes 4.25 9/1/12 650,000 679,264 Property & Casualty Insurance3.7% Allstate, Sr. Unscd. Notes 5.00 8/15/14 630,000 682,157 Hanover Insurance Group, Sr. Unscd. Notes 7.50 3/1/20 150,000 157,567 Jackson National Life Global Funding, Sr. Scd. Notes 5.38 5/8/13 590,000 b 633,414 Lincoln National, Sr. Unscd. Notes 8.75 7/1/19 1,110,000 1,386,943 Metropolitan Life Global Funding I, Sr. Scd. Notes 5.13 4/10/13 1,000,000 b 1,076,657 Nippon Life Insurance, Sub. Notes 4.88 8/9/10 1,050,000 b 1,057,461 Principal Financial Group, Gtd. Notes 8.88 5/15/19 1,125,000 1,390,008 Prudential Financial, Sr. Unscd. Notes 4.75 9/17/15 625,000 649,477 Prudential Financial, Sr. Unscd. Notes 5.10 12/14/11 485,000 509,568 Willis North America, Gtd. Notes 7.00 9/29/19 1,360,000 1,442,982 Real Estate3.4% Boston Properties, Sr. Unscd. Notes 5.63 4/15/15 620,000 666,540 Duke Realty, Sr. Unscd. Notes 5.88 8/15/12 570,000 599,803 Duke Realty, Sr. Unscd. Notes 6.75 3/15/20 110,000 115,662 Duke Realty, Sr. Unscd. Notes 8.25 8/15/19 495,000 563,345 ERP Operating, Sr. Unscd. Notes 5.75 6/15/17 230,000 247,003 Federal Realty Investment Trust, Sr. Unscd. Bonds 5.65 6/1/16 345,000 348,256 Federal Realty Investment Trust, Sr. Unscd. Notes 6.00 7/15/12 305,000 326,243 Healthcare Realty Trust, Sr. Unscd. Notes 5.13 4/1/14 1,165,000 1,190,715 HRPT Properties Trust, Sr. Unscd. Notes 0.86 3/16/11 462,000 c 455,384 Liberty Property, Sr. Unscd. Notes 5.50 12/15/16 165,000 169,208 Mack-Cali Realty, Sr. Unscd. Notes 5.25 1/15/12 300,000 312,588 Regency Centers, Gtd. Notes 5.88 6/15/17 370,000 377,670 Simon Property Group, Sr. Unscd. Notes 4.20 2/1/15 930,000 945,337 Simon Property Group, Sr. Unscd. Notes 5.65 2/1/20 337,000 347,790 Simon Property Group, Sr. Unscd. Notes 5.88 3/1/17 443,000 474,758 WEA Finance, Gtd. Notes 7.13 4/15/18 660,000 b 747,026 WEA Finance, Gtd. Notes 7.50 6/2/14 320,000 b 364,995 Residential Mortgage Pass-Through Ctfs..3% GSR Mortgage Loan Trust, Ser. 2004-12, Cl. 2A2 3.54 12/25/34 401,576 c 326,213 Impac Secured Assets CMN Owner Trust, Ser. 2006-1, Cl. 2A1 0.61 5/25/36 416,696 c 353,279 Retail.6% Autozone, Sr. Unscd. Notes 5.75 1/15/15 805,000 880,368 Staples, Gtd. Notes 9.75 1/15/14 405,000 a 496,483 State/Territory General Obligations1.5% Erie Tobacco Asset Securitization Corporation, Tobacco Settlement Asset-Backed Bonds 6.00 6/1/28 815,000 687,224 Michigan Tobacco Settlement Finance Authority, Tobacco Settlement Asset-Backed Bonds 7.31 6/1/34 725,000 597,784 State of Illinois, Taxable Bonds 4.42 1/1/15 640,000 650,496 Tobacco Settlement Authority of Iowa, Tobacco Settlement Asset-Backed Bonds 6.50 6/1/23 2,082,000 1,782,421 Telecommunications2.7% AT & T, Gtd. Notes 7.30 11/15/11 565,000 c 616,547 CC Holdings, Sr. Scd. Notes 7.75 5/1/17 395,000 b 431,538 Cellco Partnership/Verizon Wireless Capital, Sr. Unscd. Notes 5.55 2/1/14 1,100,000 1,212,133 General Electric Capital, Gtd. Notes 3.00 12/9/11 2,250,000 2,326,361 Telecom Italia Capital, Gtd. Notes 5.25 11/15/13 1,230,000 1,296,077 Verizon Communications, Sr. Unscd. Notes 6.35 4/1/19 575,000 647,103 U.S. Government Agencies/Mortgage-Backed11.2% Federal Home Loan Mortgage Corp.: 1.70%, 12/17/12 6,220,000 d 6,216,293 3.50%, 9/1/10 128,172 d 128,434 4.50%, 7/15/13 4,940,000 d 5,356,674 6.50%, 6/1/32 2,132 d 2,345 Stripped Security, Interest Only Class, Ser. 1987, Cl. PI, 7.00%, 9/15/12 25,686 d,e 1,387 Federal National Mortgage Association: 4.00%, 5/1/10 22,861 d 22,885 4.13%, 4/15/14 4,325,000 d 4,649,557 Bonds, Ser. 1 4.75%, 11/19/12 8,638,000 d 9,344,701 5.38%, 11/15/11 75,000 d 80,170 5.62%, 12/1/11 782,051 d 824,509 Gtd. Pass-Through Ctfs., Ser. 2003-49, Cl. JE, 3.00%, 4/25/33 378,928 d 376,819 Government National Mortgage Association II: 7.00%, 12/20/30 - 4/20/31 16,779 18,808 7.50%, 11/20/29 - 12/20/30 18,804 21,185 U.S. Government Securities30.8% U.S. Treasury Notes: 0.88%, 4/30/11 14,280,000 14,340,247 1.00%, 8/31/11 12,845,000 12,912,244 1.38%, 9/15/12 9,455,000 9,505,234 2.00%, 11/30/13 17,665,000 17,790,598 2.75%, 7/31/10 1,135,000 1,142,316 3.25%, 7/31/16 7,850,000 8,008,845 4.88%, 5/31/11 10,280,000 10,765,894 Total Bonds and Notes (cost $232,267,576) Face Amount Covered by Options.0% Contracts ($) Value ($) Put Options 4-Year USD LIBOR-BBA, May 2010 @ 2.81 (cost $49,687) 11,970,000 f Principal Short-Term Investments.1% Amount ($) Value ($) U.S. Treasury Bills; 0.15%, 7/22/10 (cost $219,927) 220,000 g Other Investment.8% Shares Value ($) Registered Investment Company; Dreyfus Institutional Preferred Plus Money Market Fund (cost $2,039,000) 2,039,000 h Investment of Cash Collateral for Securities Loaned1.7% Registered Investment Company; Dreyfus Institutional Cash Advantage Plus Fund (cost $4,150,131) 4,150,131 h Total Investments (cost $238,726,321) 100.7% Liabilities, Less Cash and Receivables (.7%) Net Assets 100.0% a Security, or portion thereof, on loan. At April 30, 2010, the total market value of the fund's securities on loan is $4,000,606 and the total market value of the collateral held by the fund is $4,150,131. b Securities exempt from registration under Rule 144A of the Securities Act of 1933. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. At April 30, 2010, these securities had a total market value of $30,749,915 or 12.7% of net assets. c Variable rate securityinterest rate subject to periodic change. d On September 7, 2008, the Federal Housing Finance Agency (FHFA) placed Federal National Mortgage Association and Federal Home Loan Mortgage Corporation into conservatorship with FHFA as the conservator. As such, the FHFA will oversee the continuing affairs of these companies. e Notional face amount shown. f Non-income producing security. g Held by a broker as collateral for open financial futures positions. h Investment in affiliated money market mutual fund. At April 30, 2010, the aggregate cost of investment securities for income tax purposes was $238,726,321. Net unrealized appreciation on investments was $4,715,668 of which $6,705,969 related to appreciated investment securities and $1,990,301 related to depreciated investment securities. STATEMENT OF FINANCIAL FUTURES April 30, 2010 (Unaudited) Unrealized Market Value Appreciation Covered by (Depreciation) Contracts Contracts ($) Expiration at 4/30/2010 ($) Financial Futures Long U.S. Treasury 2 Year Notes 180 39,164,062 June 2010 77,359 U.S. Treasury 5 Year Notes 92 10,659,063 June 2010 39,008 Financial Futures Short U.S. Treasury 10 Year Notes 143 (16,860,594) June 2010 (60,828) Gross Unrealized Appreciation Gross Unrealized Depreciation STATEMENT OF OPTIONS WRITTEN April 30, 2010 (Unaudited) Face Amount Covered by Contracts ($) Value ($) Put Options: U.S. Treasury 5 Year Notes May 2010 @ 114.50 106,000 a (Premiums received $49,688) a Non-income producing security. Various inputs are used in determining the value of the fund's investments relating to fair value measurements These inputs are summarized in the three broad levels listed below. Level 1 - unadjusted quoted prices in active markets for identical investments. Level 2 - other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.) Level 3 - significant unobservable inputs (including fund's own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary of the inputs used as of April 30, 2010 in valuing the fund's investments: Level 3 - Level 1 - Level 2 - Other Significant Unadjusted Quoted Significant Observable Unobservable Assets ($) Prices Inputs Inputs Total Investments in Securities: U.S. Treasury - 74,685,306 - Asset-Backed - 15,443,293 - Corporate Bonds+ - 98,100,883 - Foreign Government - 2,012,156 - Municipal Bonds - 3,717,925 - U.S. Government Agencies/Mortgage-Backed - 27,043,767 - Residential Mortgage-Backed - 679,492 - Commercial Mortgage-Backed - 15,527,321 - Mutual Funds 6,189,131 - - Other Financial Instruments:++ Futures 116,367 - - Options - 2,137 - Liabilities ($) Other Financial Instruments:++ Futures (60,828) - - Options (9,110) - - + See Statement of Investments for industry classification. ++ Other financial instruments include derivative instruments, such as futures, forward foreign currency exchange contracts, swap contracts and options contracts. Amounts shown represent unrealized appreciation (depreciation), or in the case of options, market value at period end. The Financial Accounting Standards Board (FASB) Accounting Standards Codification (ASC) is the exclusive reference of authoritative U.S. generally accepted accounting principles (GAAP) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (SEC) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The fund's financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. Portfolio valuation: Investments in securities, excluding short-term investments (other than U.S. Treasury Bills), financial futures, options transactions, swap transactions and forward foreign currency exchange contracts (forward contracts) are valued each business day by an independent pricing service (the Service) approved by the Board of Directors. Investments for which quoted bid prices are readily available and are representative of the bid side of the market in the judgment of the Service are valued at the mean between the quoted bid prices (as obtained by the Service from dealers in such securities) and asked prices (as calculated by the Service based upon its evaluation of the market for such securities). Other investments (which constitute a majority of the portfolio securities) are valued as determined by the Service, based on methods which include consideration of: yields or prices of securities of comparable quality, coupon, maturity and type, indications as to values from dealers, and general market conditions. Restricted securities, as well as securities or other assets for which recent market quotations are not readily available and are not valued by a pricing service approved by the Board of Directors, or are determined by the fund not to reflect accurately fair value, are valued at fair value as determined in good faith under the direction of the Board of Directors. The factors that may be considered when fair valuing a security include fundamental analytical data, the nature and duration of restrictions on disposition, an evaluation of the forces that influence the market in which the securities are purchased and sold and public trading in similar securities of the issuer or comparable issuers. Short-term investments, excluding U.S.Treasury Bills, are carried at amortized cost, which approximates value. Registered investment companies that are not traded on an exchange are valued at their net asset value. Financial futures and options, which are traded on an exchange, are valued at the last sales price on the securities exchange on which such securities are primarily traded or at the last sales price on the national securities market on each business day. Options traded over-the-counter are valued at the mean between the bid and asked price. Investments in swap transactions are valued each business day by an independent pricing service approved by the Board of Directors. Swaps are valued by the service by using a swap pricing model which incorporates among other factors, default probabilities, recovery rates, credit curves of the underlying issuers and swap spreads on interest rates. Investments denominated in foreign currencies are translated to U.S. dollars at the prevailing rates of exchange. Forward contracts are valued at the forward rate. Pursuant to a securities lending agreement with The Bank of New York Mellon, a subsidiary of BNY Mellon and an affiliate of Dreyfus, the fund may lend securities to qualified institutions. It is the funds policy that, at origination, all loans are secured by collateral of at least 102% of the value of U.S. securities loaned and 105% of the value of foreign securities loaned. Collateral equivalent to at least 100% of the market value of securities on loan is maintained at all times. Collateral is either in the form of cash, which can be invested in certain money market mutual funds managed by the Manager, U.S. Government and Agency securities or letters of credit. The fund is entitled to receive all income on securities loaned, in addition to income earned as a result of the lending transaction. Although each security loaned is fully collateralized, the fund bears the risk of delay in recovery of, or loss of rights in, the securities loaned should a borrower fail to return the securities in a timely manner. The provisions of ASC Topic 815 Derivatives and Hedging require qualitative disclosures about objectives and strategies for using derivatives, quantitative disclosures about fair value amounts of gains and losses on derivative instruments and disclosures about credit-risk-related contingent features in derivative agreements. The disclosure requirements distinguish between derivatives, which are accounted for as hedges and those that do not qualify for hedge accounting. Because investment companies value their derivatives at fair value and recognize changes in fair value through the Statement of Operations, they do not qualify for such accounting. Accordingly, even though a funds investments in derivatives may represent economic hedges, they are considered to be non-hedge transactions for purposes of this disclosure. Futures Contracts: In the normal course of pursuing its investment objective, the fund is exposed to market risk, including interest rate risk, as a result of changes in value of underlying financial instruments. The fund invests in financial futures contracts in order to manage its exposure to or protect against changes in the market. A futures contract represents a commitment for the future purchase or a sale of an asset at a specified date. Upon entering into such contracts, these investments require initial margin deposits with a broker, which consist of cash or cash equivalents. The amount of these deposits is determined by the exchange or Board of Trade on which the contract is traded and is subject to change. Accordingly, variation margin payments are received or made to reflect daily unrealized gains or losses which are recorded in the Statement of Operations. Futures contracts are valued daily at the last sales price established by the Board of Trade or exchange upon which they are traded. When the contracts are closed, the fund recognizes a realized gain or loss. There is minimal counterparty credit risk to the fund with futures, since futures are exchange traded and the exchanges clearinghouse, as counterparty to all exchange traded futures, guarantees the futures against default. Options: The fund may purchase and write (sell) put and call options to hedge against changes in interest rates, or as a substitute for an investment. The fund is subject to interest rate risk in the course of pursuing its investment objectives through its investments in options contracts. A call option gives the purchaser of the option the right (but not the obligation) to buy, and obligates the writer to sell, the underlying security or securities at the exercise price at any time during the option period, or at a specified date. Conversely, a put option gives the purchaser of the option the right (but not the obligation) to sell, and obligates the writer to buy the underlying security or securities at the exercise price at any time during the option period, or at a specified date. As a writer of call options, the fund receives a premium at the outset and then bears the market risk of unfavorable changes in the price of the financial instrument underlying the option. Generally, the fund realizes a gain, to the extent of the premium, if the price of the underlying financial instrument decreases between the date the option is written and the date on which the option is terminated. Generally, the fund incurs a loss, if the price of the financial instrument increases between those dates. As a writer of put options, the fund receives a premium at the outset and then bears the market risk of unfavorable changes in the price of the financial instrument underlying the option. Generally, the fund realizes a gain, to the extent of the premium, if the price of the underlying financial instrument increases between the date the option is written and the date on which the option is terminated. Generally, the fund incurs a loss, if the price of the financial instrument decreases between those dates. As a writer of an option, the fund may have no control over whether the underlying securities may be sold (call) or purchased (put) and as a result bears the market risk of an unfavorable change in the price of the security underlying the written option. There is a risk of loss from a change in value of such options which may exceed the related premiums received. One risk of holding a put or a call option is that if the option is not sold or exercised prior to its expiration, it becomes worthless. However, this risk is limited to the premium paid by the fund. Additional investment related disclosures are hereby incorporated by reference to the annual and semi-annual reports previously filed with the Securities and Exchange Commission on Form N-CSR. Item 2. Controls and Procedures. (a) The Registrant's principal executive and principal financial officers have concluded, based on their evaluation of the Registrant's disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the Registrant's disclosure controls and procedures are reasonably designed to ensure that information required to be disclosed by the Registrant on Form N-Q is recorded, processed, summarized and reported within the required time periods and that information required to be disclosed by the Registrant in the reports that it files or submits on Form N-Q is accumulated and communicated to the Registrant's management, including its principal executive and principal financial officers, as appropriate to allow timely decisions regarding required disclosure. (b) There were no changes to the Registrant's internal control over financial reporting that occurred during the Registrant's most recently ended fiscal quarter that have materially affected, or are reasonably likely to materially affect, the Registrant's internal control over financial reporting. Item 3. Exhibits. (a) Certifications of principal executive and principal financial officers as required by Rule 30a-2(a) under the Investment Company Act of 1940. FORM N-Q SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the Registrant has duly caused this Report to be signed on its behalf by the undersigned, thereunto duly authorized. Dreyfus Investment Grade Funds, Inc. By: /s/ Bradley J. Skapyak Bradley J. Skapyak President Date: June 23, 2010 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this Report has been signed below by the following persons on behalf of the Registrant and in the capacities and on the dates indicated. By: /s/ Bradley J. Skapyak Bradley J. Skapyak President Date: June 23, 2010 By: /s/ James Windels James Windels Treasurer Date: June 23, 2010 EXHIBIT INDEX (a) Certifications of principal executive and principal financial officers as required by Rule 30a-2(a) under the Investment Company Act of 1940. (EX-99.CERT)
